Citation Nr: 0024307	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for residuals of left 
ankle sprain.

3.  Entitlement to service connection for joint pain.

4.  Entitlement to service connection for right knee pain.

5.  Entitlement to service connection for residuals of a 
right hand injury.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1981 to 
June 1998.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1998, by the Columbia Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for the residuals of left eye injury, left ankle 
sprain, unspecified joint pain, right knee pain, and right 
hand injury.  The notice of disagreement with this 
determination was received in February 1999.  The statement 
of the case was issued in February 1999.  The substantive 
appeal was received in March 1999.  The appeal was received 
at the Board in April 1999.  

The veteran is represented in this matter by The American 
Legion, which submitted written argument to the Board in June 
2000.  

The veteran indicated in his March 1999 substantive appeal 
that he wished to appear for a personal hearing before a 
Member of this Board sitting at the VA Central Office in 
Washington, D.C.  A hearing was accordingly scheduled to be 
held on June 27, 2000, and the veteran was informed of the 
same by a letter dated in May 2000.  However, the veteran did 
not appear nor did he forward a request for an extension or 
another hearing.  


FINDINGS OF FACT

1.  The veteran has not submitted any competent medical 
evidence, nor is there any such evidence of record, that 
supports his allegation that he has any current residuals of 
a left eye injury of service origin.  

2.  There is evidence that the veteran received inservice 
treatment for complaints of bilateral ankle pain, pain in 
both knees, a right thumb injury, elbow pain, and right hand 
pain; he was diagnosed with left ankle sprain, early 
bursitis/epicondylitis, patellar tendon strain in the left 
knee, and post-traumatic arthritis of the right elbow, right 
knee, and right ankle.  

3.  A postservice treatment record dated in November 1998, 
only five months after the veteran's discharge from service, 
reported a diagnosis of degenerative joint disease.  

4.  There is sufficient evidence to suggest the possibility 
that degenerative arthritis of the joints was manifest within 
a year of separation from service; therefore, the veteran's 
claim is plausible under the law.  


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for residuals of a left eye injury is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
residuals of a left ankle sprain is well grounded.  38 
U.S.C.A. § 5107 (West 1991).  

3.  The claim of entitlement to service connection for joint 
pain is well grounded.  38 U.S.C.A. § 5107 (West 1991).  

4.  The claim of entitlement to service connection for right 
knee pain is well grounded.  38 U.S.C.A. § 5107 (West 1991).  

5.  The claim of entitlement to service connection for 
residuals of a right hand injury is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Review of the veteran's service medical records reveals that, 
at the time of his service entrance examination in December 
1980, none of the disabilities at issue was noted.  The 
service medical records indicate that the veteran was seen in 
February 1982, at which time it was noted that he had 
suffered a valgus mechanism injury to the right knee in 
January 1982; he was treated with conservative measures.  It 
was also noted that his symptoms had decreased but he still 
had effusion and right lateral joint pain.  The veteran was 
referred to an orthopedic clinic and, following an 
evaluation, he was diagnosed with a sprain of the lateral 
collateral ligament.  He was seen at a clinic in September 
1983, at which time it was indicated that he had injured his 
left knee while playing ball the night before; the assessment 
was patella tendon strain or contusion.  In December 1983, he 
complained of pain in the right finger after jamming it 
playing basketball; the assessment was "jammed finger."  

In February 1986, the veteran was seen for evaluation of an 
injury to the left eye; it was noted that he had a foreign 
body in the left eye; no excessive redness or eye watering 
was noted.  Examination showed a small tear on the inner 
canthus of the conjunctiva; he was referred to optometry 
clinic for evaluation.  The veteran was diagnosed with 
hyperopic astigmatism and a conjunctival nevus of the left 
eye.  During a clinical visit in September 1986, it was noted 
that the veteran had suffered an injury to the right foot; X-
ray study revealed a minimal osteophyte in the anterior 
margin of the tibia, representing degenerative change.  The 
veteran was again seen in November 1986, at which time he 
reported twisting his left ankle while playing football; it 
was noted that he had a history of previous sprain of the 
left and right ankles.  Examination revealed swelling and 
tenderness in the anterior/posterior aspect of the lateral 
malleolus; X-ray study of the ankle revealed small 
degenerative spurs arising from the distal tibia.  The 
assessment was inversion sprain, left ankle, grade II; he was 
placed on temporary physical profile.  

The service medical records further reflect that the veteran 
was seen in March 1988 for evaluation of an injury to the 
left thumb, having struck it with a hammer; no fracture was 
seen on X-ray.  The assessment was minor trauma.  During a 
followup visit a few days later, the assessment was resolving 
thumb injury.  The veteran was next seen in September 1988, 
at which time he reported twisting his left ankle while 
playing football; the assessment was left ankle sprain.  In 
November 1988, he was seen for injury to the left eye; he 
indicated that he was poked in the eye with a finger while 
playing football.  The diagnosis was conjunctival abrasion, 
left; during a followup visit a few days later, the 
assessment was resolving abrasion.  In May 1989, the veteran 
was seen for swelling and pain in the left ankle with 
decreased range of motion; X-ray study was within normal 
limits.  The assessment was left ankle sprain.  

The veteran was seen in June 1991 for complaints of left foot 
and ankle pain for the past 4 weeks; the assessment was ankle 
sprain, probably related to old shoe.  During a clinical 
visit in July 1991, the veteran reported twisting his left 
ankle on a rock; he stated that he had immediate swelling.  
X-ray study of the left ankle revealed degenerative changes 
on the anterior articular surface of the tibia.  The 
assessment was Grade I ankle sprain inversion.  In December 
1992, the veteran was seen for complaints of pain in the left 
ankle; he stated that he twisted his ankle while playing 
basketball.  It was noted that X-ray was within normal 
limits.  The assessment was possible sprained ankle.  In 
December 1993, the veteran was seen for complaints of pain in 
the right knee for the past 4 days; he reported injuring his 
knee in 1982, and said it had been bothering him off and on.  
The impression was RPPS-MCL strain.  When seen in May 1994, 
the veteran complained of pain, swelling, and soreness of the 
right knuckle; he reported hitting his knuckle and 
subsequently developing swelling and limited range of motion.  
X-ray study of the right hand was negative except for spurs 
in the palmar area.  The assessment was MT joint strain.  

The veteran was again seen for complaints of chronic right 
knee pain in February 1997, with recent exacerbation over the 
past two months, worse with extensive running; he denied any 
recent trauma to the knees.  The assessment was chronic right 
knee pain.  He was placed on temporary profile.  In February 
1998, the veteran was seen for complaints of right elbow pain 
during the past four days; he denied any trauma.  The 
assessment was consider early bursitis or epicondylitis.  He 
was next seen on March 7, 1998, with complaints of bilateral 
knee pain over the past six days; it was noted that the 
veteran was undergoing a retirement physical and requested 
evaluation of his knees.  Examination of the left knee was 
negative, but the right knee had pain on palpation in the 
medial and lateral patella.  The assessment was knee pain.  
He was also referred for evaluation of his left eye in 
connection with his retirement examination; at the time of 
the examination, he complained of irritation in the left eye.  
The assessment was pterygium and "consider old injury."  On 
March 23, 1998, the veteran complained of fuzzy vision and 
watery eyes; he stated that the left eye felt sandy and 
irritated, and was watery.  The assessment was dry eye 
syndrome, left eye, probably secondary to injury to the left 
eye.  At the time of the retirement examination in March 
1998, the veteran reported painful joints and history of 
corneal abrasion in the left eye.  On clinical evaluation, it 
was noted that he had pterygium in the right eye, and 
bilateral knee crepitus; the reported diagnoses were post-
traumatic arthritis of the right elbow, right knee, and right 
ankle.  

In July 1998, the veteran filed a claim of service connection 
for multiple conditions, to include knee injury, ankle 
injury, eye injury, hand injury and joint pains.  

The veteran was afforded a VA eye examination in September 
1998.  He reported an injury to his left eye years before, 
and he noted that he currently suffered from occasional 
blurry vision.  Best corrected visual acuity was 20/20 in 
both eyes; without correction, visual acuity was 20/20 in the 
right eye and 20/30 in the left eye.  The pupils measured 3 
mm, were round, and briskly reacted to light.  There was no 
apparent pupillary defect.  He was orthophoric in both 
distance and near; the visual fields were full to 
confrontation.  His ocular adnexa were unremarkable.  Slit 
lamp examination revealed bilateral pinguecula, left eye 
greater than right, otherwise, the anterior segment of both 
eyes was normal.  His lenses were clear bilaterally.  Disc 
macula vessels were normal on dilated ophthalmological 
examination.  There was slight cup-to-disc asymmetry with 0.4 
cup-to-disc ration in the right eye and 0.6 cup-to-disc ratio 
in the left eye.  The impression was mild cup-to-disc 
asymmetry with the presence of normal intraocular pressures; 
also noted was "tears and sunglasses."  

The veteran underwent an orthopedic examination in October 
1998, at which time he complained of pain in the knees, 
ankles, low back, and hands.  He indicated that the pain in 
his knees had its onset in 1981 after an accident in service; 
he stated that he went to a physician who diagnosed an ACL 
tear, but he underwent no surgery.  He stated that the pain 
in his ankles began in 1983 after an accident in service, and 
that he had gone to a physician, who diagnosed a sprained 
ankle.  The veteran also reported that the pain in his hands 
began in 1990 after an accident in the service; he said a 
physician had diagnosed a fracture of the fifth metacarpal, 
with no surgery.  He noted that the pain was now constant and 
focused in the affected joints with no radiation; he stated 
that activity made the pain worse, but rest helped.  It was 
noted that the veteran was involved in a motor vehicle 
accident in August 1998, resulting in fracture of the left 
tibia and right ankle, for which he underwent open reduction 
of the right ankle and closed reduction of the left tibia; he 
wore short leg casts on both legs at the time of the 
examination.  

Following the physical examination, the examiner stated that 
the clinical diagnosis for the veteran was pain in the knees, 
ankles, low back, and hands with no evidence of any focal, 
neuromuscular, or functional deficits in the observable 
anatomy on the examination.  

Received in February 1999 were medical records from the 
Charleston AFB, dated from November 1998 to December 1998, 
showing that the veteran underwent clinical evaluation for 
wrist and ankle pain, status post motor vehicle accident, in 
August 1998.  During a clinical visit in November 1998, it 
was noted that the veteran had had a cast on his right ankle 
and he still had a cast at the time of the examination, that 
was scheduled to be removed in December 1998.  The assessment 
was degenerative joint disease.  Laboratory studies performed 
in December 1998 revealed findings suggestive of arthritis.  

II.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  To establish a showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, Epps v. West, 118 
S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans 
Appeals), which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).   See also 
Morton v. West, 12 Vet.App. 477, 480 (1999).

The Court of Appeals for Veterans Claims has further held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Moreover, the Court has held that a disorder suffered in 
service will be determined to be chronic, under 38 C.F.R. 
§ 3.303(b), when there is competent medical evidence to 
establish its chronicity, based upon both its existence in 
service and its relationship to the same condition after 
service.  Savage v. Gober, 10 Vet.App. 488, 495 (1997).  Even 
where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well-grounded."  Chelte v. 
Brown, 10 Vet.App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet.App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet.App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  In addition, in 
Sanchez-Benitez v. West, 13 Vet.App. 282 (1999), the Court 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  

A.  Residuals of a left eye injury

As described above, there are three elements that must be met 
for a well-grounded claim.  The first element of a well-
grounded claim is met as to the eye claim, since the 
postservice medical evidence of record does show treatment 
for eye complaints.  The second element of a well-grounded 
claim is met by the veteran's assertion that he sustained an 
eye injury in service.  What the record lacks, however, is 
medical evidence of a nexus between injury or disease in 
service and current complaints.  Thus, as additional 
complaints are essentially subjective and unsupported by 
medical findings (for example, eye evaluation at September 
1998 examination was essentially negative), and as those 
current eye complaints of blurred vision, have not been 
clinically related to any inservice left eye injury, the 
claim for service connection for residuals of a left eye 
injury is not well grounded.  

The veteran's contentions that his current eye problems are 
of service origin have been noted.  The Board points out, 
however, that while a lay party may provide evidence as to 
matters within the capacity of a lay person to observe, when 
it comes to matters of medical diagnosis or causation, only 
those with medical expertise are competent to provide 
evidence.  See, e.g., Voerth v. West, 13 Vet.App. 117, 120 
(1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim."); Bostain v. West, 11 Vet.App. 
124, 127 (1998).  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

B.  Service connection for left ankle sprain, joint pain,
right knee pain, and right hand injury

As noted above, three elements must be satisfied with 
competent evidence to establish a well-grounded claim.  
First, there must be competent medical evidence of a current 
disability.  Postservice, the veteran has been found to have 
pain in the knees, ankles, and hands.  In this regard, the 
Board notes that pain is a symptom, and not a disability, for 
VA compensation benefit purposes.  Pain in the knees, ankles, 
and hands alone will not suffice as an element for a well-
grounded claim.  However, as noted above, medical records 
from the Charleston AFB reported joint pain and reported a 
general diagnosis of degenerative joint disease.  It is not 
clear which joints were being referred to as being affected 
by arthritis.  However, for the purposes of this appeal, the 
finding of degenerative joint disease will be presumed to be 
a correct interpretation, and, for the purposes of a well-
grounded claim, the arthritis reported in November 1998 
satisfies the first element of a well-grounded claim.  

The second element for a well-grounded claim is evidence of 
occurrence of a disease or injury in service (lay or medical 
evidence).  In regard to the veteran's claim, his service 
medical records clearly show inservice complaints of, and 
treatment for, right and left ankle sprains, bilateral knee 
problems, and injuries to the hands.  In fact, on several 
occasions during service, the veteran was diagnosed with left 
ankle sprain, early bursitis/epicondylitis, patellar tendon 
strain in the left knee, and post-traumatic arthritis of the 
right elbow, right knee, and right ankle.  Thus, the Board 
finds that the second element for a well-grounded claim is 
met.  

The third element for a well-grounded claim requires evidence 
of a nexus between the inservice pathology and current 
pathology.  As noted above, the service medical records 
reflect that the veteran sought medical treatment on numerous 
occasions for bilateral knee and ankle pain, elbow pain, and 
injuries to the hands, and that assessments of chronic ankle 
sprain and knee pain were given more than once in service.  
The veteran filed a claim for VA benefits shortly before his 
release from service, in March 1998, in which he reported 
that he had experienced chronic ankle, knee, and hand 
problems during service.  Shortly after his release from 
service, he again filed a claim for compensation for the 
above disabilities.

When the veteran's claim for compensation was received by VA 
shortly after his retirement from service, in July 1998, it 
was certainly a plausible claim, in view of the multiple 
entries of chronic complaints pain in the ankles, knees, and 
hands in the service medical records.  The documented medical 
assessments of chronic ankle sprain, knee pain, and hand 
problems in the service medical records, coupled with the 
proximity of the claim to the veteran's military service, 
provides the link needed to satisfy the third element of a 
well-grounded claim.

Recent judicial precedent has emphasized the principle that 
"the burden of persuasion for establishing a well[-]grounded 
claim [is] unique, and uniquely low."  Hensley v. West, 212 
F.3d 1255, 1261-62 (Fed.Cir. 2000).  Here, evidence is on 
file which tends to show that the veteran was diagnosed with 
chronic ankle, knee, and hand disabilities during service, 
and that he may have current residuals of those same 
conditions.  Consequently, the Board is of the opinion that 
the case is well grounded pursuant to the standards of the 
governing law, including Savage, supra.  


ORDER

Entitlement to service connection for residuals of a left eye 
injury is denied.  

The claims of entitlement to service connection for residuals 
of left ankle sprain, joint pain, right knee pain, and 
residuals of a right hand injury are well grounded; to this 
extent only, the appeal is granted.  


REMAND

Because the claim of entitlement to service connection for 
residuals of left ankle sprain, joint pain, right knee pain, 
and residuals of a right hand injury are well rounded, VA has 
a duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Although the veteran was accorded VA examinations for 
disability evaluation purposes in September and October 1998, 
it does not appear that any of the examiners reviewed the 
pertinent  service medical records in assessing the existence 
of the claimed disabilities.  In addition, while the medical 
records from the Charleston AFB reported a diagnosis of 
degenerative joint disease, this reflects a general and vague 
diagnosis, as the report failed to identify the affected 
joints.  If the veteran does have degenerative arthritis of 
the joints, this would be within a year of separation from 
service, and thus, potentially service connected.

While the records indicate that the veteran was involved in a 
motor vehicle accident after his discharge from service, in 
August 1998, his retirement examination noted findings of 
post-traumatic arthritis in the right elbow, right knee, and 
right ankle.  Therefore, the Board finds that clarification 
of the diagnosis and the etiology of the arthritis is 
necessary prior to final adjudication of the claim.  
Therefore, we are of the opinion that another medical 
examination of the veteran would materially assist in the 
resolution of this appeal.  See Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should ask the veteran to identify 
the names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for his 
claimed disabilities since his retirement 
from service in June 1998, and whose records 
have not been previously requested and 
obtained.  After securing any necessary 
releases, the RO should attempt to obtain 
these records for association with the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to determine 
the nature, etiology, and severity of any 
present joint disorders, including any right 
or left knee disorder, ankle disorder, and 
hand disorder (excluding the back, which has 
already been adjudicated as service-
connected).  It is imperative that the claims 
folder is made available to the examiner 
prior to rendering his opinion, with special 
attention to the service medical records, and 
other medical records; he/she should indicate 
whether the claims folder and service medical 
records were in fact reviewed.  All indicated 
tests and studies, including X-ray studies, 
are to be performed and the results 
interpreted and reported.  With respect to 
each present disorder of the musculoskeletal 
system, other than the back, the examiner 
should provide an opinion, based upon the 
examination results and a review of the 
claims folder, as to whether it is at least 
as likely as not that the disorder originated 
in service or is otherwise etiologically 
related to service.  A complete rationale for 
all opinions expressed by the examiner should 
be provided.  

3.  The veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (1999), 
failure to attend a scheduled VA examination 
may result in an adverse determination.

4.  Thereafter, the RO should review the 
claims folder and ensure that the foregoing 
development has been conducted and completed 
in full.  Specific attention is directed to 
the examination report to ensure that it is 
in compliance with the directives of this 
REMAND.  If a report is deficient in any 
manner, it must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet.App. 268 (1998).  

5.  The RO should then readjudicate the 
veteran's claims, to include consideration of 
all newly developed evidence.  If the 
determination remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case which summarizes the pertinent evidence 
and all applicable law and regulations, and 
reflects detailed reasons and bases for the 
decision.  They should then be afforded a 
reasonable time period in which to respond.  


After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

